 4:21-cv-03042-RGK-PRSE Doc # 54 Filed: 09/01/21 Page 1 of 1 - Page ID # 181




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                4:21CV3042

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

BRAD JOHNSON,

                    Defendant.


      On July 15, 2021, the court ordered Plaintiff to file an amended complaint by
September 16, 2021 (Filing 36). On or before August 30, 2021, Plaintiff filed a
motion for an extension of time, based on Plaintiff’s belief that Defendant would not
respond to interrogatories before the pleading deadline (Filing 51). On August 31,
2021, Defendant filed a notice stating that his responses to interrogatories were
hand-delivered to Plaintiff on that date (Filing 53).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for extension of time
(Filing 51) is denied.

      Dated this 1st day of September 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
